Citation Nr: 0110118	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  93-29 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating from an initial grant 
of service connection for post-traumatic stress disorder 
(PTSD), evaluated as 10 percent disabling prior to July 7, 
1992.

2.  Entitlement to an increased rating from an initial grant 
of service connection for PTSD, evaluated as 30 percent 
disabling from September 1, 1992, through April 4, 1993.

3.  Entitlement to an increased rating from an initial grant 
of service connection for PTSD, evaluated as 30 percent 
disabling from May 1, 1993, through November 6, 1996.


4.  Entitlement to an increased rating from an initial grant 
of service connection for PTSD, evaluated as 30 percent 
disabling from November 7, 1996.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and wife


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973.

This case first came before the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted service connection for PTSD 
and assigned a 10 percent disability rating therefor, 
effective from June 22, 1991.  In November 1992, the RO 
assigned a temporary total rating for this disorder, pursuant 
to 38 C.F.R. § 4.29, from July 7, 1992, through August 31, 
1992; as of September 1, 1992, a 30 percent rating was 
assigned.  In May 1993, the RO again assigned a temporary 
total rating for PTSD under 38 C.F.R. § 4.29, from April 5, 
1993, through April 30, 1993, after which, as of May 1, 1993, 
the prior 30 percent rating was again in effect.


In July 1999, the Board remanded this case in order to obtain 
additional medical evidence.  The case is again before the 
Board for appellate review.

The issue of entitlement to an increased rating from an 
initial grant of service connection for PTSD, evaluated as 30 
percent disabling from November 7, 1996, is the subject of 
the REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  Prior to July 7, 1992, PTSD was manifested primarily by 
reports of a flashback, social withdrawal, an increased 
startle response, significant survivor guilt, and on 
examination an euthymic mood and flat affect.  The clinical 
evidence does not demonstrate that at any time during the 
period at issue was the veteran's PTSD productive of more 
than mild impairment.

2.  Between September 1, 1992, and April 4, 1993, PTSD was 
manifested primarily by reports of sleep disturbance, 
hallucinations and intrusive thoughts, and on examination an 
anxious mood and affect.  The clinical evidence does not 
demonstrate that at any time during the period at issue was 
the veteran's PTSD productive of more than definite 
industrial impairment.

3.  Between May 1, 1993, and November 6, 1996, PTSD was 
manifested primarily by reports of sleep disturbance and 
flashbacks, and on examination anxious mood and affect.  The 
clinical evidence does not demonstrate that at any time 
during the period at issue was the veteran's PTSD productive 
of more than definite industrial impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for PTSD, prior to July 7, 1992, from an initial 
grant for service connection, are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9411 
(in effect prior to November 7, 1996).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD, between September 1, 1992, and April 4, 
1993, from an initial grant of service connection, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (in effect prior to November 7, 1996).

3.  The criteria for a disability rating in excess of 30 
percent for PTSD, between May 1, 1993, and November 6, 1996, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 9411 (in effect prior to November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's application for the 
award of service connection for PTSD, and his subsequent 
claim for higher ratings therefor.  There is no issue as to 
substantial completeness of the application.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. 
§ 5102).  VA has also secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty with 

respect to such records and with receipt of sufficient 
information to proceed.  In particular, the RO, pursuant to 
the Board's July 1999 Remand, requested that the veteran, 
through his custodian, furnish releases for private medical 
records.  Those releases were received, and the private 
medical records in question were obtained and associated with 
the veteran's claims folder.  Neither the veteran nor his 
custodian has indicated that any other records that would 
demonstrate that higher ratings for PTSD could be assigned, 
and which have not already been associated with his claims 
file, are available or could otherwise be secured.  VA's duty 
to assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  

Service connection for PTSD was granted by the RO in November 
1991, with a 10 percent rating assigned as of June 22, 1991.  
In November 1992, a temporary total (100 percent) rating was 
assigned, pursuant to 38 C.F.R. § 4.29, from July 7, 1992, 
and extending through August 31, 1992; a 30 percent rating 
became effective on September 1, 1992.  In May 1993, the RO 
assigned a temporary total (100 percent) rating, pursuant to 
38 C.F.R. § 4.29, from April 5, 1993, through April 30, 1993; 
a 30 percent rating became effective on May 1, 1993.

That 30 percent rating has remained in effect since that 
date.  However, on November 7, 1996, the criteria by which 
mental disorders, to include PTSD, are evaluated for VA 
compensation purposes were amended.  The United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) has held that, for the 
purpose of appeals, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  In the instant case, the RO 
failed to consider whether the criteria that were in effect 
prior to November 7, 1996, 

were more favorable to the veteran's claim for the period 
that began on that date; accordingly, the question of 
entitlement to a disability rating in excess of 30 percent 
beginning on November 7, 1996, is the subject of a Remand 
that is set forth below.  

In addition, this appeal arises from the initial rating 
assigned for PTSD upon the award of service connection 
therefor; in such circumstances, according to the Court, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally require notice and a delay in 
implementation when there is a proposed reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.

The severity of a service-connected disorder is evaluated, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  Prior to November 7, 1996, a 10 percent rating 
contemplated PTSD that was productive of mild social and 
industrial impairment.  A 30 percent rating would have been 
appropriate for PTSD that was productive of definite 
industrial impairment.  See Hood v. Brown, 4 Vet. App. 301 
(1993), and O.G.C. Prec. 9-93 (Nov. 9, 1993), in which the VA 
General Counsel concluded, at the behest of the Court in 
Hood, that "definite" was to be construed, for the purpose of 
determining the severity of a psychiatric disability, as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial impairment that 
is "more than moderate but less than rather large."  A 50 
percent rating would have been appropriate for PTSD that was 
productive of considerable industrial impairment.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).


Entitlement to an increased rating from an initial grant of 
service connection for PTSD, evaluated as 10 percent 
disabling prior to July 7, 1992.

The report of a VA psychiatric examination conducted in 
August 1991 shows that the veteran experienced recurrent 
dreams of Vietnam and had apparently experienced at least one 
flashback.  He was socially withdrawn, had an increased 
startle response, and admitted to significant survivor guilt.  
On examination, his mood was euthymic and his affect was 
flat.  However, he denied hallucinations and expressed no 
identifiable delusions; he denied current intentions to harm 
himself or others.  He was oriented as to place, person, 
situation and time.  His remote, recent and immediate recall 
were good.  

The report of December 1991 VA outpatient treatment shows 
that the veteran's mood was stable, with no homicidal or 
suicidal thoughts, while a VA hospitalization summary dated 
in March 1992 indicates diagnoses to include paranoid 
schizophrenic disorder, but does not show that the veteran 
was accorded treatment for symptoms specifically attributed 
to PTSD.

In brief, while the evidence dated between June 22, 1991, and 
July 6, 1992, indicates that PTSD had been manifested, it 
does not demonstrate that this disorder was, at any time 
during that period, productive of more than mild social and 
industrial impairment.  In that regard, it must be emphasized 
that the report of the August 1991 VA examination shows that, 
while the veteran was socially withdrawn and presented with a 
flat effect, he was oriented times four, that he denied 
hallucinations and delusions, and that his remote, recent and 
immediate recall were good.  The Board finds that the 
preponderance of the evidence is against his claim for a 
rating higher than 10 percent for PTSD at any time during the 
period prior to July 7, 1992, based on an initial grant of 
service connection.


Entitlement to an increased rating from an initial grant of 
service connection 
for PTSD, evaluated as 30 percent disabling from September 1, 
1992,
 through April 4, 1993

The report of September 1992 VA outpatient treatment shows 
that the veteran reported an increase in nightmares and 
intrusive thoughts.  The report of an October 1992 VA 
psychiatric examination notes that he indicated that he 
experienced sleep disturbance, and command and visual 
hallucinations.  On examination, his mood was anxious, and 
his affect was consistent therewith.  There was no speech 
impairment, he denied hallucinations and any intent to harm 
himself or others, and expressed no identifiable delusions.  
He was "precisely" oriented as to person, place, situation 
and time, and his remote, recent and immediate recall were 
good.

The Board recognizes that the evidence shows that the veteran 
cited sleep disturbance and intrusive thoughts in September 
1992, and that on examination in October 1992 he cited 
hallucinations, and exhibited an anxious mood and an affect 
that was consistent with that mood.  However, it must be 
emphasized that this examination report also shows that he 
was fully oriented, denied experiencing hallucinations, 
expressed no identifiable delusions, and showed no mentally 
impaired speech.  While this evidence reflects the presence 
of impairment due to PTSD that can be deemed definite in 
nature, it does not indicate that, at any time during the 
period from September 1, 1992, through April 4, 1993, 
impairment resulting from his PTSD was more than definite in 
scope.  The Board must therefore conclude that the 
preponderance of the evidence is against his claim for a 
higher disability rating for PTSD at any time during the 
period from September 1, 1992, through April 4, 1993, based 
on an initial grant of service connection.


Entitlement to an increased rating from an initial grant of 
service connection for PTSD, evaluated as 30 percent 
disabling from May 1, 1993, 
through November 6, 1996

In a May 1993 statement, the veteran's wife indicated that 
her husband talked about Vietnam every day and night, that he 
"walks all night long," and that he has problems sleeping.  
She also indicated that he has no social life, and that 
"[w]ork is out of the question."

In July 1993, a private physician indicated that he had been 
the veteran's psychiatrist for the past 12 years, that the 
veteran was 100 percent disabled due to PTSD, and that he was 
unable to function productively.  In a March 1994 statement, 
this same physician reported that he had found the veteran to 
be severely impaired in his ability to establish or maintain 
effective or favorable relationships with people, and that 
the severity and persistence of his symptoms were such that 
he did not have the ability to obtain or retain employment.

A report of private hospitalization in August 1994 shows that 
the veteran was admitted with chief complaints of depression 
with suicidal ideation and flashbacks from Vietnam.  It also 
shows that he had become addicted to crack cocaine, and that 
he subsequently had an exacerbation of his depression and 
PTSD symptomatology.  On examination at the time of admission 
his mood and affect were depressed; he appeared to be 
perplexed and anxious.  He reported continued flashbacks from 
his Vietnam combat experiences, and he appeared hyperalert 
and withdrawn.  However, he was also alert, and well oriented 
as to time, place, person and situation.  There were no 
delusions, hallucinations, or flight of ideas.  The report 
indicates a Global Assessment of Functioning (GAF) score of 
50, and diagnoses to include chronic PTSD; substance abuse, 
cocaine; and dependent personality.


The report of an April 1995 VA mental disorders examination 
shows that the veteran indicated that he dreamt of the war 
every night, that sudden noises made him jump, and that he 
last experienced flashbacks two or three months previously.  
He also indicated that he last experienced a daytime visual 
hallucination of scenes from Vietnam five months ago.  He 
admitted to a remote history of suicidal thoughts but denied 
recent thoughts of suicide, and indicated that he had never 
attempted suicide.  On examination, his mood was anxious, as 
was his affect.  He denied hallucinations, and expressed no 
clearly identifiable delusions.  He denied homicidal and 
suicidal thoughts.  He was precisely oriented as to person, 
place, situation and time.  

In a statement dated in March 1996, the same private 
physician who previously furnished statements regarding the 
veteran's mental health indicated that he had treated the 
veteran for approximately 14 years, and that, during this 
period of time, he has found the veteran to be considerably 
impaired in his ability to establish or maintain effective or 
favorable relationships with people.  He also indicated that, 
because of the persistence of the veteran's symptoms, his 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  

The report of a July 1996 VA mental disorders examination 
shows that the veteran complained of flashbacks, sleep 
disturbance, and nervous problems.  On examination, his mood 
was anxious, as was his affect.  It was noted that he 
"fidgeted throughout the interview."  However, his speech was 
unremarkable, with no flights of ideas or looseness of 
associations.  In addition, he denied hallucinations; 
expressed no clearly identifiable delusions; denied homicidal 
or suicidal thoughts; and was "precisely" oriented as to 
person, place, situation and time.


This evidence shows that the veteran repeatedly cited sleep 
disturbance and flashbacks, and that on examination his mood 
and affect were described as anxious.  The pertinent evidence 
also includes a statement from a private physician whereby 
the veteran's mental disorder was deemed to have been 
productive of considerable impairment.  (While this report 
does not specifically identify the mental disorder in 
question, the Board will, for the purpose of this discussion, 
assume that the mental disorder referenced was PTSD.)  A 
finding that the veteran's PTSD was, in fact, productive of 
considerable impairment, for any or all of the period of the 
question, would warrant the assignment of a 50 percent 
disability rating during that identifiable period.  

However, this evidence must be balanced against the pertinent 
clinical findings.  The reports of the VA examinations 
conducted during the period in question consistently show 
that the veteran was oriented times four; that he denied 
hallucinations; that he denied suicidal and homicidal 
thoughts; and that his speech was always appropriate, without 
looseness of association or flights of ideas.  This evidence 
does not show that his PTSD was, at any time between May 1, 
1993, and November 6, 1996, productive of more than definite 
industrial impairment.  The Board must accordingly conclude 
that the preponderance of the evidence is against his claim 
for a disability rating for PTSD higher than 30 percent at 
any time during the period from May 1, 1993, through November 
6, 1996, based on an initial grant of service connection.


ORDER

An increased rating from an initial grant of service 
connection for PTSD, evaluated as 10 percent disabling prior 
to July 7, 1992, is denied.  An increased rating from an 
initial grant of service connection for PTSD, evaluated as 30 
percent disabling from 

September 1, 1992, through April 4, 1993, is denied.  An 
increased rating from an initial grant of service connection 
for PTSD, evaluated as 30 percent disabling from May 1, 1993, 
through November 6, 1996, is denied.


REMAND

During the pendency of the veteran's appeal, the criteria for 
evaluating mental disorders were amended, effective as of 
November 7, 1996.  See 61 FR 52700, Oct. 8, 1996.  As noted 
above, the Court has held that, for the purpose of appeals, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In view of the fact that the benefits that are the 
subject of this appeal were assigned as of June 22, 1991, VA 
is obligated to evaluate the veteran's symptomatology 
pursuant to both the criteria in effect prior to November 7, 
1996, and the criteria in effect subsequent to that date, to 
determine which may be more favorable to the veteran.  In the 
instant case, the RO, prior to November 7, 1996, considered 
the veteran's claim pursuant to the regulations that were in 
effect at that time; as of and subsequent to that date, the 
RO considered his claim pursuant to the regulations that 
became effective as of that date.  This does not satisfy the 
standard promulgated by the Court in Karnas, whereby VA must 
evaluate the veteran's symptomatology under both the old and 
new criteria, and apply that which is more favorable.  No 
such analysis was undertaken by the RO in this case.  Such 
evaluation must be undertaken prior to further appellate 
review of this claim by the Board.

In addition, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999), VA is to award "staged" ratings, if appropriate, in 
instances in which a compensable or increased rating is 
sought following the grant of service connection, as in the 
case at 

hand; Fenderson provides the basis for the fact that the 
question of entitlement to a higher disability rating for 
PTSD has been characterized as indicated on the first page of 
this decision.  Fenderson, however, must be considered in 
conjunction with Karnas, supra; it therefore follows that any 
increased or "staged" rating that is premised on a change in 
regulation cannot be assigned prior to the effective date of 
that change.  For that reason, the Board has determined that 
the question of entitlement to increased compensation for 
PTSD, from May 1, 1993, can be addressed by the Board at this 
time, during the period prior to the effective date for 
implementation of the new regulations, which was November 7, 
1996.  The due process concerns raised by the RO's failure to 
apply the requirements of Karnas need be addressed only with 
regard to the period that began on November 7, 1996.

This claim is accordingly REMANDED for the following:

1.  The RO is to review the veteran's 
claim of entitlement to an increased 
rating from an initial grant of service 
connection for PTSD, evaluated as 30 
percent disabling from November 7, 1996, 
under both the criteria that were in 
effect prior to that date, and as of that 
date.  The RO should determine which, if 
either, regulatory scheme and rating 
criteria are more favorable to the 
veteran, and rate his PTSD accordingly, 
giving due consideration to whether 
staged ratings are indicated.

2.  If the decision remains in any manner 
adverse to the veteran, he (through his 
custodian) and his representative should 
be furnished with a supplemental 
statement of the case (SSOC), and a 
reasonable period 

of time within which to respond thereto.  
This SSOC should set forth all pertinent 
laws and regulations, to include those 
that were in effect prior to November 7, 
1996, and their application to the 
veteran's claim.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to address due process 
concerns.  No inference as to the ultimate disposition of 
this claim should be made.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



